 1   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 2   jvorhis@nossaman.com
     50 California Street, 34th Floor
 3   San Francisco, CA 94111
     Telephone:     415.398.3600
 4   Facsimile:     415.398.2438
 5   Attorneys for Plaintiff COLLEEN STEWART
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10   COLLEEN STEWART,                           Case No: 2:17-cv-02418-TLN-KJN
11                Plaintiff,                    STIPULATION AND ORDER TO STAY
                                                PROCEEDINGS
12         vs.
                                                Date Action Filed: October 12, 2017
13   PROPERTY AND CASUALTY INSURANCE
     COMPANY OF HARTFORD,
14
                  Defendant.
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                  Case No. 2:17-cv-02418-TLN-KJN
                           STIPULATION AND ORDER TO STAY PROCEEDINGS
 1          1.        Pursuant to Eastern District of California L.R. 143 and L.R. 144, Plaintiff and
 2   Defendant hereby stipulate to continue the fact discovery cutoff and other case deadlines as
 3   outlined below.
 4          2.        At the outset of this case, the Court set a number of discovery and pretrial
 5   deadlines. See, ECF No. 7. During the course of this action, the parties stipulated to extend the
 6   discovery deadline multiple times, including extensions provided to address Ms. Stewart’s
 7   significant health problems. ECF Nos. 13, 23.
 8          3.        Despite those stipulations the parties have engaged in significant discovery. Ms.
 9   Stewart participated in her deposition on July 24, 2018, which is currently scheduled to be
10   completed on January 15, 2019. Two property inspections have occurred on July 24 and
11   December 7, 2018. The parties have also engaged in significant written discovery, including
12   requests for production of documents and written interrogatories.
13          4.        However, Ms. Stewart continues to suffer from significant health problems. She
14   has had major dental surgery that impacted her mental acuity and required her to take significant
15   medication. Over the last few months, Ms. Stewart has also suffered heart issues that have
16   required the involvement of medical personnel and multiple rounds of subsequent cardiac tests.
17   Ms. Stewart has also recently learned that she has skin cancer, and has been undergoing regular
18   treatments. She suffers from a racing heart, anxiety and a lack of sleep. She does not want to
19   delay this case, but needs to address these very serious health issues that impact her ability to
20   participate in discovery.
21          5.        On December 14, 2018, the Court entered an order granting a Stipulation filed by
22   the parties to reschedule dates and deadlines in the litigation. ECF No. 23. Good cause exists to
23   impose a stay of those deadlines for a short period of 3-to-4 months to let Ms. Stewart address
24   her health concerns. The following chart lists the current deadlines, and the proposed new
25   deadlines:
26
27            Event                      Current Deadline       Proposed New Deadline
28            Stay Lifts                                        April 15, 2019

                                                 -1-                Case No. 2:17-cv-02418-TLN-KJN
                              STIPULATION AND ORDER TO STAY PROCEEDINGS
 1
              Event                       Current Deadline       Proposed New Deadline
 2
              Plaintiff’s Deposition      January 15, 2019       April 30, 2019 (in
 3
                                                                 Sacramento)
 4
              Discovery Cut-Off           February 8, 2019       June 17, 2019
 5
              Settlement Conference       February 12, 2019      Same
 6
              Expert Witness              March 8, 2019          July 12, 2019
 7
              Deadline
 8
              Supplemental Expert         March 29, 2019         August 2, 2019
 9
              Deadline
10
              Dispositive Motion          May 16, 2019           September 13, 2019
11
              Deadline
12

13
             6.       The parties agree that as part of this stipulation, they may still serve document
14
     subpoenas on third parties, but will not participate in depositions or written discovery between
15
     the parties until the stay has lifted.
16
             7.       Plaintiff does not and will not claim her health problems that form the basis for
17
     this stipulation and order have anything to do with Hartford or her insurance claims, nor does she
18
     seek damages from Hartford for such health problems.
19
             8.       Plaintiff acknowledges that she proposed the present stipulation and order and
20
     that Hartford was otherwise ready and able to proceed.
21
             9.       Plaintiff further agrees that no damages or interest, if any, shall accrue or be
22
     claimed by Plaintiff for the period between January 1, 2019 and the date the stay is lifted,
23
     including but not limited to any claims for additional living expenses, and claims relating to
24
     delay in adjusting Plaintiff’s claim or remediating alleged contamination at Plaintiff’s residence.
25
     With respect to any delay claims, Plaintiff agrees to a jury instruction (if Hartford elects to offer
26
     such an instruction) directing the jury to except the stay period from consideration of any delay
27
     allegations, and expressly acknowledges that any alleged delay during this period is not
28
     attributable to Hartford. Such instruction will be drafted by Hartford’s counsel.
                                                  -2-                Case No. 2:17-cv-02418-TLN-KJN
                               STIPULATION AND ORDER TO STAY PROCEEDINGS
 1            10.   The parties also propose to maintain on calendar the date of the settlement
 2   conference scheduled for February 12, 2019.
 3            11.   Two other continuances have been requested and granted, one of which related to
 4   Ms. Stewart’s health issues.
 5            12.   Good cause exists for granting this stay and extending the above deadlines to
 6   accommodate settlement negotiations and the scheduling of Plaintiff’s continued deposition and
 7   additional discovery when her health permits.
 8    Date:     January 8, 2019                         NOSSAMAN LLP
                                                        JAMES H. VORHIS
 9
                                                        By: /s/ James H. Vorhis
10                                                             James H. Vorhis
11                                                      Attorneys for Plaintiff COLLEEN STEWART
12    Date:     January 8, 2019                        JOHNSTON | SMITH, ALC
                                                       ANN K. JOHNSTON
13
                                                       By: /s/ Ann K. Johnston
14                                                            (as authorized on January 4, 2019)
15                                                            Ann K. Johnston

16                                                     Attorneys for Defendant PROPERTY AND
                                                       CASUALTY INSURANCE COMPANY OF
17                                                     HARTFORD

18
                                                     ORDER
19
              The Pretrial Scheduling Order is hereby MODIFIED as follows:
20

21

22       Discovery Cut-Off                    June 17, 2019

23       Settlement Conference                February 12, 2019 at 9:00 AM before Magistrate

24                                            Judge Kendal J. Newman (Same)

25       Expert Witness Deadline              July 12, 2019

26       Supplemental Expert Deadline         August 2, 2019

27       Dispositive Motion Deadline          September 19, 2019

28

                                                -3-                Case No. 2:17-cv-02418-TLN-KJN
                             STIPULATION AND ORDER TO STAY PROCEEDINGS
 1   Dated: January 9, 2019
 2

 3

 4                            Troy L. Nunley
 5                            United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 -4-                Case No. 2:17-cv-02418-TLN-KJN
                              STIPULATION AND ORDER TO STAY PROCEEDINGS
